Citation Nr: 1037615	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a back 
disorder, and if so whether service connection is warranted.

2. Entitlement to service connection for a right ankle disorder.

3. Entitlement to service connection for a left ankle disorder.

4. Entitlement to service connection for a left knee disorder, to 
include as secondary to service-connected right knee disability.

5. Entitlement to a rating in excess of 10 percent for service-
connected right knee status post arthroscopic surgery with 
partial medial menisectomy, lateral release.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served had honorable service from December 1982 to 
November 1986.  Additionally, he had a period of dishonorable 
service from September 1987 to September 1988. 
.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  Jurisdiction was subsequently transferred to the RO in 
Muskogee, Oklahoma.

In May 2008, the Veteran testified at a personal hearing before a 
Decision Review Officer (DRO), sitting at the RO.  A transcript 
of the hearing is associated with the claims file.  

In a June 2007 statement of the case, it appears that the RO 
reopened the Veteran's back claim and addressed the merits.  
However, before the Board may reopen a previously denied claim, 
it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As the Board's decision is 
consistent with that of the RO, no prejudice to the Veteran has 
resulted by doing so.

In a recent case, the Court held that a claim for TDIU can be 
inferred as part of the original claim for a higher initial 
rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 
447 (2009) (per curium).  The present increased rating claim 
differs, however.  A formal claim for TDIU was considered and 
denied by the RO in the December 2006 rating decision, which also 
denied the claim for increase now on appeal to the Board.  
Nothing in Rice suggests that the Veteran's disagreement with a 
decision on an increased rating claim must be read to also 
include a disagreement with the denial of TDIU in that same 
decision.  Therefore, in the circumstances of this case, the 
Board declines to apply Rice and take jurisdiction over a TDIU 
claim.

The increased rating claim and service connection claims 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in November 2002, the RO 
denied a claim for service connection for a back disorder.

2. Evidence added to the record since the prior final denial in 
November 2002 is neither cumulative nor redundant of the evidence 
of record at that time and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The November 2002 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant the claim to reopen a 
previously denied claim for service connection for a back 
disorder is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)) and the implementing 
regulations.  

The Veteran contends that he suffers a back disorder due to the 
altered gait he adopts to compensate for his service-connected 
right knee disability.  Thus, he contends that service connection 
is warranted for a back disorder.

In a November 2002 rating decision, the RO denied service 
connection for a back disorder.  The Veteran did not file a 
timely appeal of this decision.  Therefore, the November 2002 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2009)].  

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim in October 2005.  Therefore, the 
applicable definition of new and material evidence is as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

In November 2002, the Veteran's service treatment records and 
post-service private treatment evidence were available for 
review.  The claim was denied on the basis that there was no 
evidence of a back disorder related to military service.  Since 
that time, the Veteran has submitted additional VA and private 
treatment records showing a current diagnosis of a back disorder, 
namely degenerative joint disease.  Evidence of a current 
disability was an element of the claim lacking in November 2002.  
Thus, this evidence is new, in that it is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial and material, in that it raises a reasonable 
possibility of substantiating the Veteran's claims by addressing 
an evidentiary deficiency present at that time.  Therefore, the 
claim to reopen the previously denied claim seeking service 
connection for a back disorder is granted.


ORDER

New and material evidence having been received, the claim to 
reopen the previously denied claim seeking service connection for 
a back disorder is granted.
 

REMAND

With respect to the increased rating and service connection 
claims, the Board finds that a remand is necessary.  
Specifically, the Board determines that the Veteran should be 
afforded another VA orthopedic examination for the back and left 
knee claims.  Additionally, the Board requires clarification of 
the opinion offered by the September 2006 VA examiner with 
respect to the etiology of the Veteran's bilateral ankle 
disorders.  Further, a review of the record reveals that the 
Veteran was not provided adequate VCAA notice for the bilateral 
ankle claims.  Finally, the Board determines that there are 
outstanding, relevant treatment records related to the service-
connected right knee disability.

The most recent VA examination relevant to the right knee was 
performed in March 2006.  At his May 2008 DRO hearing, the 
Veteran asserted that the service-connected right knee disability 
had increased in severity since that examination.  See VAOPGCPREC 
11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, a 
remand is necessary so that VA can fulfill its duty to assist by 
scheduling a VA orthopedic examination for the purpose of 
assessing the severity of the Veteran's service-connected right 
knee disability.

Additionally, the Board observes that the Veteran reported at his 
hearing that he was to be evaluated for his right knee in July 
2008 at the Oklahoma VA medical center (VAMC).  There is no July 
2008 VA treatment record related to the right knee in the claims 
file.  The next relevant treatment record after the May 2008 
hearing is dated in September 2008.  Since there is no indication 
that the Veteran canceled or rescheduled the July 2008 
appointment, the Board presumes that there are VA treatment 
records from 2008 that are outstanding.  Thus, a request must be 
made for all VA treatment records dated in 2008 from the Oklahoma 
VAMC.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file).  Further, as the record reflects 
treatment several times each year at the VAMC, the Board 
determines that any VA treatment records dated after the most 
recent record in the file, dated in January 2010, should also be 
obtained.

As for the back and left knee claims, the Board finds that 
another VA examination to assess the etiology of these disorders 
is warranted.  Specifically, the Board observes that the 
Veteran's service treatment records document both low back and 
left knee complaints, but no opinion as to a direct relationship 
between the Veteran's current back and left knee disorders and 
the injuries in service was provided.  The Board notes that the 
Veteran limited his claim to service connection on a secondary 
basis, but as the evidence of record is suggestive of service 
connection on a direct basis, the Board is obligated to develop 
and adjudicate the claims on that basis.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. 
Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the 
Board determines that the August 2006 VA examination was 
inadequate and that another VA examination should be scheduled.  

With respect to the September 2006 VA opinion, the Board observes 
that after reviewing the claims file and examining the Veteran, 
the examiner opined that it is less likely as not that the 
Veteran's bilateral ankle disorders were the result of his 
military service or his service-connected right knee disability.  
In support of the opinion, the examiner cited the fact that there 
was only one instance of treatment for an ankle disorder in 
service, as well as the Veteran's post-service physical 
activities.  Specifically, noting the Veteran's history of 
playing and coaching basketball, the examiner stated that the 
Veteran's osteoarthritis was more likely due to his history of 
increased physical activity and sports.  However, the Board notes 
that the left ankle was injured in service while the Veteran was 
playing basketball.  Thus, the Veteran engaged in some of the 
same physical activity in service that he did post-service.  
Consequently, the September 2006 VA opinion is ambiguous because 
the examiner appears to be relating the bilateral ankle disorders 
to post-service activity without a rationale as to why the 
similar in-service activity did not also play a role in the 
development of the disorders.  Therefore, the Board is remanding 
the claims for service connection for right and left ankle 
disorders for clarification of the September 2006 VA opinion.

Finally, the Board sees that the Veteran was sent VCAA notice in 
March 2006 with respect to his bilateral ankle claims.  However, 
this notice only provided the evidence necessary to substantiate 
a claim for service connection on a secondary basis.  At his May 
2008 hearing, the Veteran stated that he was claiming the right 
ankle and left ankle disorders as directly related to military 
service, not as secondary to a service-connected disability.  No 
additional VCAA notice was sent.  Therefore, a remand is also 
required so that the Veteran may be sent corrective VCAA notice 
addressing direct service connection.    
Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
that provides him with the evidence 
necessary to substantiate his service 
connection claims for a right and left 
ankle disorder on a direct basis. 

2.	Request all VA treatment records dated in 
2008 from the Oklahoma VAMC, as well as 
any treatment records dated from January 
2010 onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	Schedule the Veteran for a VA orthopedic 
examination in order to ascertain the 
etiology of his back disorder.  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.  Upon a review 
of the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's currently 
diagnosed back disorder is causally 
or etiologically related to a 
service-connected disability or is 
otherwise directly related to an 
event or injury during military 
service?

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

4.	Schedule the Veteran for a VA orthopedic 
examination in order to ascertain the 
etiology of his left knee disorder.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's currently 
diagnosed left knee disorder is 
causally or etiologically related to 
a service-connected disability or is 
otherwise directly related to an 
event or injury during military 
service?

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

5.	Schedule the Veteran for a VA examination 
to assess the current severity of his 
service-connected right knee disorder.  
All necessary and appropriate tests should 
be performed, and their results documented 
in the report.  The examiner should also 
comment as to whether the Veteran's right 
knee functionality is limited further upon 
repetition due to pain, lack of endurance, 
incoordination, or weakness.  

6.	Request clarification of the September 
2006 nexus opinion from the VA examiner.  
The examiner indicated that the Veteran's 
post-service physical activity playing 
basketball and other sports and coaching 
basketball predisposed him to the 
development of osteoarthritis, but did not 
address the fact that the Veteran played 
basketball in service.  
Therefore, the Board asks that the 
examiner opine as to whether it is at 
least as likely as not that the Veteran's 
current bilateral ankle disorder, which is 
already associated with post-service 
sports and physical activity, is also 
likely causally related to the Veteran's 
playing basketball in service.

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  
 
7.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated.  If any the claim remains 
denied, the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


